Per Curiam.

Having thoroughly reviewed the record, we agree with the board’s findings of misconduct and its recommendation. Respondent is, therefore, suspended from the practice of law in Ohio for one year, but this sanction is suspended on the condition that he successfully complete a two-year monitored probation period. Costs taxed to respondent.

Judgment accordingly.

Sweeney, Holmes, Douglas, H. Brown and Re snick, JJ., concur.
Moyer, C.J., and Wright, J., dissent and would suspend respondent from the practice of law for one year, with six months of that period suspended, pending his successful completion of a two-year monitored probation period.